W. SHARP, J.
Jackson appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850, in which he seeks collateral relief from a criminal judgment. It is successive and accordingly we affirm. Jones v. State, 591 So.2d 911 (Fla.1991); Young v. State, 724 So.2d 665 (Fla. 5th DCA 1999).
Jackson admits he filed a prior motion pursuant to Rule 3.850, seeking collateral relief from the same criminal judgment. It was denied by the trial court on February 13,1998. He did not appeal.
In this proceeding, Jackson alleges no valid basis to avoid the rule barring consideration of successive motions seeking collateral relief, such as newly discovered evidence, or the applicability of a new constitutional right. In order to avoid application of the rule, Jackson argues the first motion should not count against him because he was unaware of the issues raised by his attorney in that proceeding. However, attached to this motion is a copy of the first motion. Jackson signed it and acknowledged under oath he read it and *978that the matters set forth therein were true and correct.
AFFIRMED.
PETERSON and THOMPSON, JJ., concur.